MORRISON, Judge.
The offense is the possession of marijuana; the punishment, 8 years.
Ranger Rogers testified that on the night in question he, in company with Officer Reed, was waiting on the highway south of Waco; that when an automobile containing two men passed they gave chase; that the chase continued for approximately five miles, and during that time a person on the right side of the automobile emptied the contents of a brown paper sack out the door. Rogers stated that when they brought the automobile to a halt the appellant was seated on the right side; that they found particles of marijuana in the automobile and *29then retraced their course and recovered the sack, which itself had finally been thrown clear of the automobile, and it also contained some marijuana.
Officer Reed testified that one Carr was driving the automobile which they chased that night; that he saw the appellant emptying something out of a paper sack while the chase progressed; that when they examined the automobile they found particles of marijuana which appeared to have blown back into it; and that they recovered the sack from the roadside, and it contained marijuana.
It was stipulated that the substance found in the automobile had been analyzed and was marijuana.
There were no bills of exception in the record.
We find the evidence sufficient to support the conviction.
The judgment is affirmed.